                                                       1

                                                       2

                                                       3

                                                       4

                                                       5                                 UNITED STATES DISTRICT COURT
                                                       6                                EASTERN DISTRICT OF CALIFORNIA
                                                       7

                                                       8   WILLIAM KUNTZ and                          )     No. 2:19-CV-00752-JAM-EFB
                                                           MARY KUNTZ,                                )
                                                       9                                              )     ORDER GRANTING PARTIES’ DISMISSAL
                                                                                                      )     WITH PREJUDICE OF ANY ASBESTOS
                                                      10                  Plaintiffs,                 )     EXPOSURE CLAIMS ON OR AFTER
                                                                                                      )     DECEMBER 5, 1980 FROM DEFENDANT
                                                      11   vs.                                        )     VIKING PUMP, INC.
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON˜PURCELL LLP




                                                                                                      )
                        222 RUSH LANDING ROAD
                          ATTORNEYS AT LAW




                                                      12   JOHN CRANE INC., et al.,                   )
                              (415) 898-1555
                              P O BOX 6169




                                                                                                      )
                                                      13                                              )
                                                                          Defendants.
                                                                                                      )
                                                      14

                                                      15

                                                      16

                                                      17            PURSUANT TO STIPULATION, IT IS SO ORDERED. All allegations, if any,

                                                      18   related to exposure to asbestos on or after December 5, 1980 as to Defendant VIKING PUMP,

                                                      19   INC. are hereby dismissed with prejudice.

                                                      20

                                                      21   Dated: December 26, 2019                       __/s/ John A. Mendez___________
                                                                                                          John A. Mendez
                                                      22                                                  United States District Judge
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                               1
                                                           ORDER GRANTING PARTIES’ DISMISSAL WITH PREJUDICE OF ANY ASBESTOS EXPOSURE CLAIMS ON OR AFTER
                                                           DECEMBER 5, 1980 FROM DEFENDANT VIKING PUMP, INC.
